 

Case 1:18-cr-10332-GAO Document 46 Filed 02/06/19 Page 1 of 2

UNITEI) STATES I)ISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

V. Case No. l:lS-cr- l 0332-GAO

FRANKLIN PERRY

 

 

DEFENI)ANT’S ASSENTED-TO MOTI{)N TO CONTINUE RULE 11 HEARING

The Defendant Franklin Perry hereby moves that this Honorable Court to continue the
Rule ll hearing scheduled in this case from February l4, 2019 at 2:30 pm to February 21, 2019
at 2:45 pm.

In support of this motion, Defendant states that he Was recently sentenced in a state court
case and is currently incarcerated at South Bay Correctional Center, and additional time is
needed to consult With his counsel prior to this hearing Assistant U.S. At‘torney Merritt has
assented to the relief requested in this motion.

WHEREFORE, it is respectfully requested that this motion be allowed and the Rule ll
hearing in this action be rescheduled to the date listed above.

Respectfully submitted,

FRANKLIN PERRY,

By his attorney,

/S/Paul V. Kellv

Paul V. Kelly (BBO # 267010)
Benjarnin R. Davis (BBO # 673017)
Jackson LeWiS P.C.

75 Park Plaza

Boston, MA 021 16

(617) 367-0025

paul.kelly@jacksonlewis.com
benj amin.davis@j acksonlewis.corn

Dated: February 6, 2019

 

Case 1:18-cr-10332-GAO Document 46 Filed 02/06/19 Page 2 of 2

CERTIFICATE OF SERVICE

This hereby certifies that on the above date this document Was filed through the ECF
system and Will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies Will be sent to those indicated as non-registered
participantsl

/s/Paul V. Ke!li)
Jacl<son LeWis P.C.

4839-6846-0679, v. ‘l

